

Exhibit 10.1
CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”), dated March 14, 2008, is made
by and between Christopher Wain of ASAI Consulting (“Consultant”) and SARS
Corporation, a Nevada corporation (“Company”).  Collectively referred to herein
as the “Parties.”


WHEREAS, Consultant has extensive background in the area of business
development, engineering and finance;


WHEREAS, Consultant desires to be engaged by Company to provide consulting
services to Company subject to the conditions set forth herein;


WHEREAS, Company has a wholly owned subsidary, SARS Andronics, Ltd. (“SARS
Andronics”), located in Northern Ireland, that would be the beneficiary of the
services provided by the Consultant;


WHEREAS, Company is a publicly held corporation with its common stock shares
trading on the Over the Counter Bulletin Board under the ticker symbol SARO and
desires to further develop its business; and


WHEREAS, Company desires to engage Consultant to provide the Services, as
defined below, in his area of knowledge and expertise on the terms and subject
to the conditions set forth herein.


NOW, THEREFORE, in consideration for those services, Consultant provides to
Company, the Parties agree as follows:


1.           Services of Consultant


Consultant agrees to perform for Company the Services, defined below, during the
Term, also defined below, of this Agreement, upon such terms and to the extent
the Parties agree from time to time.  The nature of the Services to be provided
shall include, but are not limited to, (i) business development, management and
strategic advice, (ii) acting as Chief Operating Officer of SARS and SARS
Andronics and managing director of SARS Andronics, (iii) assist with securing
necessary key employees for SARS Andronics, (iv) assist with securing new office
space and (v) any other services as mutually agreed upon by the Parties
(collectively referred to herein as the “Services”).


2.           Consideration


(a)           Consideration for Services


Company agrees to pay Consultant, as Consultant’s fee and as consideration for
the Services, (i) Five Thousand Dollars (USD$5,000) per week (paid bi-weekly)
and (ii) equity awards of fifty thousand (50,000) shares of SARS common stock
per quarter upon achieving the SARS Andronics sales plan, as updated on a
quarterly basis. If the quarterly sales plan is not achieved, the unearned
quantity of shares shall be adjusted and potentially earned in accordance with
the final annual sales plan upon the first anniversary of this Agreement. If the
quarterly sales plan is not met in any quarter and one or more quarters exceeded
the quarterly sales plan goals, than those additional sales would be included in
the annual calculation, referenced above, and used toward unearned share
readjustment. 


Additionally, should a Change of Control, as defined below, event occur,
Consultant shall be entitled to receive the remaining unvested shares.  For
example, if a Change of Control event occurs six (6) months after the execution
of this Agreement, Consultant shall be entitled to receive the remaining one
hundred thousand (100,000) unvested shares of SARS common stock.


For purposes of this Agreement, a “Change of Control” shall mean:  (i) the
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) under the Exchange Act of 1934) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act of 1934) of
fifty percent (50%) or more of the combined voting power of the outstanding
voting securities of the Company; (ii) individuals who, as of the date hereof,
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority of the Board of Directors of the Company; (iii)
consummation of a reorganization, merger or consolidation or sale or disposition
of all or substantially all of the assets of the Company; or (iv) approval by
the stockholders of the Company of a complete liquidation or dissolution of the
Company.


(b)           Expenses


The Parties agree that the Company will be responsible for paying any reasonable
out of pocket expenses incurred by the Consultant in the performance of the
Services (the “Expenses”).  Expenses exceeding Five Hundred Dollars (USD$500.00)
shall be mutually agreed upon by the Parties before they are incurred by
Consultant. Expenses shall include one full fair return flight to the United
States every month, plus initial flight taken on the date of this Agreement.
These may be accumulated and used by family, or the reasonable equivalent cost
may used for other personal travel.


Expenses shall also include, but are not limited to, mobile phone bill,
provision of car use and associated running costs.  Furthermore, the Parties
agree that the Company shall provide reasonable housing for the Consultant
during his stay in Northern Ireland.  The location and cost of which shall be
mutually agreed upon by the Parties.


(c)           Payment


All compensation payable to Consultant hereunder shall be subject to the
Company’s rules and regulations, and shall also be subject to all applicable
State and federal employment law(s); it being understood that Consultant shall
be responsible for the payment of all taxes resulting from a determination that
any portion of the compensation and/or benefits paid/received hereunder is a
taxable event to Consultant; it being further understood that Consultant shall
hold the Company harmless from any governmental claim(s) for Consultant’s
personal tax liabilities, including interest or penalties, arising from any
failure by Consultant to pay his individual taxes when due.


3.           Confidentiality


Each party agrees that during the course of this Agreement, information that is
confidential or of a proprietary nature may be disclosed to the other party,
including, but not limited to, product and business plans, software, technical
processes and formulas, source codes, product designs, sales, costs and other
unpublished financial information, advertising revenues, usage rates,
advertising relationships, projections, and marketing data (“Confidential
Information”). Confidential Information shall not include information that the
receiving party can demonstrate (a) is, as of the time of its disclosure, or
thereafter becomes part of the public domain through a source other than the
receiving party, (b) was known to the receiving party as of the time of its
disclosure, (c) is independently developed by the receiving party, or (d) is
subsequently learned from a third party not under a confidentiality obligation
to the providing party.  Confidential Information need not be marked as
confidential at the time of disclosure to receive “Confidential Information”
protection as required herein, rather all information disclosed that, given the
nature of the information or the circumstances surrounding its disclosure
reasonably should be considered as confidential, shall receive “Confidential
Information” protection.


4.           Non-Competition, Non-Solicitation.


Consultant agrees that he shall not, during the term of this Agreement and for
one (1) year subsequent thereto, without both the disclosure to and the written
approval of the Board of Directors of the Company, directly or indirectly,
engage or be interested in (whether as a principal, lender, employee, officer,
director, partner, venturer, consultant or otherwise) any business(es) that is
competitive with the business being conducted by the Company through the
termination date, without the express written approval of the Board of
Directors.


Consultant agrees that he will not, without the prior written consent of the
Company’s Board of Directors, for a period of one (1) year after the termination
date, directly or indirectly disturb, entice, or in any other manner persuade,
any employee(s), consultant(s), reseller or partner of the Company to
discontinue that person’s or firm’s relationship with the Company if the
employee(s) and/or consultant(s) were employed by or the reseller or partner was
engaged with the Company at any time during the one (1) year period after the
termination date.


5.           Indemnification


(a)           Company


Company agrees to indemnify, defend, and shall hold harmless Consultant and/or
its agents, and to defend any action brought against said Parties with respect
to any claim, demand, cause of action, debt or liability, including reasonable
attorneys' fees to the extent that such action is based upon a claim that: (i)
is true, (ii) would constitute a breach of any of Company's representations,
warranties, or agreements hereunder, or (iii) arises out of the negligence or
willful misconduct of Company.


(b)           Consultant


Consultant agrees to indemnify, defend, and shall hold harmless Company, its
directors, employees and agents, and defend any action brought against same with
respect to any claim, demand, cause of action, debt or liability, including
reasonable attorneys' fees, to the extent that such an action arises out of the
gross negligence or willful misconduct of Consultant.


(c)           Notice


In claiming any indemnification hereunder, the indemnified party shall promptly
provide the indemnifying party with written notice of any claim, which the
indemnified party believes falls within the scope of the foregoing paragraphs.
The indemnified party may, at its expense, assist in the defense if it so
chooses, provided that the indemnifying party shall control such defense, and
all negotiations relative to the settlement of any such claim. Any settlement
intended to bind the indemnified party shall not be final without the
indemnified party's written consent, which shall not be unreasonably withheld.


6.           Termination and Renewal


(a)           Term


Unless mutually extended by the parties, this Agreement shall become effective
on the date first written above and shall terminate after six (6) months of the
date of this Agreement (collectively, the “Term”).


(b)           Termination


Either party may terminate this Agreement on thirty (30) calendar days written
notice, or if prior to such action, the other party materially breaches any of
its representations, warranties or obligations under this Agreement. Except as
may be otherwise provided in this Agreement, such breach by either party will
result in the other party being responsible to reimburse the non-defaulting
party for all costs incurred directly as a result of the breach of this
Agreement, and shall be subject to such damages as may be allowed by law
including all attorneys' fees and costs of enforcing this Agreement.


(c)           Termination Due to Death or Disability


This Agreement (except as otherwise provided hereunder) shall terminate
immediately upon the death of Consultant or after fourteen (14) days of
Consultant’s inability to perform the essential functions of his duties, with or
without reasonable accommodation (defined under applicable law), due to a mental
or physical illness or incapacity.

 
 (d)           Termination and Payment


Upon any termination or expiration of this Agreement, Company shall pay all
unpaid and outstanding fees and expenses including but not limited to the
reasonable cost of repatriation back to the US through the effective date of
termination or expiration of this Agreement. And upon such termination,
Consultant shall provide and deliver to Company any and all outstanding services
due through the effective date of this Agreement.


7.           Remedies


Should Consultant at anytime materially breach any of terms outlined in this
Agreement, Company shall have the right to seek remedies, including but not
limited to: i) a temporary restraining order and permanent injunction; ii)
liquidated damages; (iii) cancellation of the interests underlying his stock
certificates.


8.           Miscellaneous


(a)           Independent Contractor


Consultant shall render all services hereunder as an independent contractor and
shall not hold himself out as an agent of Company. Nothing herein shall be
construed to create or confer upon Consultant the right to make contracts or
commitments for or on behalf of Company.


(b)           Negative Covenants


Consultant hereby covenants that at no time will they provide any service that
directly or indirectly promotes or maintains a market for the Company’s
securities nor act as a conduit for distributing securities to the general
public.  Moreover, Consultant will not provide certain services including but
not limited to: acting as a broker, dealer or person who finds investors,
arranging financing, providing investor relations or shareholder communications
services, arrange or effect mergers or circulate research to broaden or sustain
a market price.


(c)           Public Statements – No Disparagement


 Neither Party hereto shall make or publish any disparaging statements regarding
any other party hereto with regard to the matters leading up to this Agreement.


(d)           Rights Cumulative; Waivers


The rights of each of the Parties under this Agreement are cumulative.  The
rights of each of the Parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing.  Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.


(e)           Benefit; Successors Bound


This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned Parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.


(f)           Entire Agreement


This Agreement contains the entire agreement between the Parties with respect to
the subject matter hereof.  There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representa­tions, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement.  Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.


(g)           Assignment


Neither this Agreement nor any other benefit to accrue hereunder shall be
assigned or transferred by either party, either in whole or in part, without the
written consent of the other party and any purported assignment in violation
hereof shall be void.


(h)           Amendment


This Agreement may be amended only by an instrument in writing executed by all
the Parties hereto.


(i)           Severability


Each part of this Agreement is intended to be severable.  In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.


(j)           Section Headings


The Section headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.



(k)           Construction


Unless the context otherwise requires, when used herein, the singular shall be
deemed to include the plural, the plural shall be deemed to include each of the
singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.


(l)           Further Assurances


In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the Parties hereto agree to make, execute and
deliver or cause to be made, executed and delivered, to the requesting party
such other instruments and to take such other actions as the requesting party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.


(m)           Notices


Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail (either (i) United
States mail, postage prepaid, or (ii) Federal Express or similar generally
recognized overnight carrier), addressed as follows (subject to the right to
designate a different address by notice similarly given):

 
If to Company:
 
SARS Corporation
19119 Northcreek Parkway, Suite 201
Bothell, WA 98011
Attn: Clayton Shelver


With a copy (which shall not constitute notice) to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn: David M. Otto

 
If to Consultant:
 
ASAI Consulting
Mr. Christopher Wain
__________________________
__________________________
__________________________
__________________________

 
With a copy to:


___________________________
___________________________
___________________________
___________________________


(n)           Governing Law


This Agreement shall be governed by the interpreted in accordance with the laws
of the State of Washington without reference to its conflicts of laws rules or
principles.  Each of the Parties consents to the exclusive jurisdiction of the
federal courts of the State of Washington in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non coveniens, to the
bringing of any such proceeding in such jurisdictions.


(o)           Consents


The person signing this Agreement on behalf of each party hereby represents and
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.


(p)           Independent Counsel


All Parties have retained independent legal counsel to advise them with respect
to this Agreement and are not relying on the Company or its counsel for legal or
tax advice.


(q)           Survival of Provisions


The provisions contained in paragraphs 3, 4, 7 and 8(b) of this Agreement shall
survive the termination of this Agreement.


(r)           Execution in Counterparts


This Agreement may be executed via facsimile and in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement.



 
 
 
SARS Corporation Consulting Agreement
 
ASAI Consulting
 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
have agreed to and accepted the terms herein on the date written above.
 




Company:
SARS Corporation


 

 
                       __________________________



By: Clayton Shelver
Its: Director & CEO




Consultant:
ASAI Consulting
 

 
 
                       __________________________

By: Christopher Wain









 
 
 
SARS Corporation Consulting Agreement
 
ASAI Consulting
 
 

--------------------------------------------------------------------------------

 
